Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 14 February 2022 is acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.  See attached copy of PTO-1449.

Status of Application
2.	The instant application is a continuation of Application No. 15/562725 (now Patent No. 11,236,074) filed 28 September 2017, which as a national stage entry of PCT/US2016/06213, filed 6 April 2016.  Claims 1-6 are currently pending and examined on the merits within.

Claim Rejections – 35 U.S.C. 112(b)
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
5.	Claims 5-6 recite the limitation "the pharmaceutical composition" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections – 35 U.S.C. 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



7.	Claims 1-4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Syntex Corp (GB 1051693).
	Syntex Corp teaches the compound of Formula A 
    PNG
    media_image1.png
    149
    211
    media_image1.png
    Greyscale
wherein X can be hydrogen, R1 can be hydrogen and T can be hydrogen.  See page 1. The compounds represented by Formula A are powerful progestational agents with anti-estrogenic properties.  When applied topically, the compounds are useful in treating acne.  See page 2. 
	Since Syntex Corp teaches CH2P4 and teaches applying the compound in the same manner as claimed, i.e., topically, to a subject suffering the same condition as claimed, i.e., acne, the compound should function in the same manner, decrease or reverse gain of skin pigmentation in a dose dependent manner.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  It is well within the purview of the skilled artisan that function of a compound is dependent on dose.   Since the compound is applied topically a carrier must be present.  Syntex Corp does not mention the presence of a skin bleaching agent. 
	
8.	Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Syntex Corp (GB 1051693) as applied to claims 1-4 and 6 above and further in view of Verdier-Sevrain et al. (Exp. Derm. 2006).
	Syntex Corp do not teach a sun blocking agent. 
	Verdier-Sevrain et al. teach that estrogens have a profound influence on skin, including a role in skin aging.  See abstract.  Estrogens regulate skin pigmentation.  See page 85. An increase in skin pigmentation due to an increase in ovarian and/or pituitary hormones is common during pregnancy.  See page 85.
	Since Verdier-Sevrain et al. teach that sun exposure is the main risk factor for skin dyspigmentation (See page 85), it would have been well within the purview of the skilled artisan to formulate the topical composition of Syntex Corp as a sunscreen lotion or to add sun-blocking agents depending on the desired use. 
Double Patenting
9.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
10.	Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 11,236,074. 
	Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and U.S. Patent No. 11,236,074 are directed to decreasing or reversing gain of skin pigmentation in a mammalian subject.  The only different lies in the type of active ingredient claimed.  However, the specification of U.S. Patent No. 11,236,074 describes the same CH2P4 compound as being effective in this treatment.  Thus the two are not patentably distinct. 

Conclusion
11.	No claims are allowed.
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WORSHAM whose telephone number is (571)270-7434. The examiner can normally be reached Monday-Friday (8-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JESSICA WORSHAM/Primary Examiner, Art Unit 1615